     Case 3:19-cv-02288-TWR-AGS Document 33 Filed 09/16/21 PageID.2053 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     TARA J.,                                            Case No.: 19-CV-2288 TWR (AGS)
12                                        Plaintiff,
                                                           ORDER (1) ADOPTING REPORT &
13     v.                                                  RECOMMENDATION,
                                                           (2) GRANTING PLAINTIFF’S
14     KILOLO KIJAKAZI, Acting
                                                           MOTION FOR SUMMARY
       Commissioner of Social Security,
15                                                         JUDGMENT,
                                     Defendant.            (3) REVERSING THE DECISION OF
16
                                                           THE COMMISSIONER, AND
17                                                         (4) REMANDING ACTION TO THE
                                                           COMMISSIONER FOR FURTHER
18
                                                           ADMINISTRATIVE ACTION
19
                                                           (ECF Nos. 27, 32)
20
21
22          Presently before the Court is Plaintiff Tara J.’s Motion for Summary Judgment
23    (“Mot.,” ECF No. 27). Magistrate Judge Andrew G. Schopler has issued a Report and
24    Recommendation on Plaintiff’s Summary-Judgment Motion (ECF No. 27) (“R&R,” ECF
25    No. 32), recommending that the Court grant Plaintiff’s Motion and remand this action for
26    further administrative proceedings. Having carefully reviewed the Parties’ arguments,
27    Magistrate Judge Schopler’s R&R, the underlying administrative record, and the law, the
28    Court ADOPTS Magistrate Judge Schopler’s R&R in its entirety, GRANTS Plaintiff’s

                                                       1
                                                                               19-CV-2288 TWR (AGS)
     Case 3:19-cv-02288-TWR-AGS Document 33 Filed 09/16/21 PageID.2054 Page 2 of 3



 1    Motion, REVERSES the decision of the Commissioner of Social Security, and
 2    REMANDS this matter for further administrative action.
 3                                          BACKGROUND
 4          Magistrate Judge Schopler’s R&R contains a thorough and accurate recitation of the
 5    factual and procedural history underlying the instant Motion. (See R&R at 1.) This Order
 6    incorporates by reference the background as set forth therein.
 7                                       LEGAL STANDARD
 8          When a magistrate judge issues a report and recommendation on a motion pending
 9    before a district court judge, the district court must “make a de novo determination of those
10    portion of the report . . . to which objection is made” and “may accept, reject, or modify,
11    in whole or in part, the findings or recommendations made by the magistrate judge.” 28
12    U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667, 673–76 (1980); United
13    States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989). But “[w]hen no timely objection is
14    filed, the court need only satisfy itself that there is no clear error on the face of the record
15    in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee’s note
16    to 1983 amendment (citing Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir.), cert.
17    denied, 419 U.S. 879 (1974)); see also United States v. Reyna-Tapia, 328 F.3d 1114, 1121
18    (9th Cir. 2003) (emphasis in original) (“[T]he district judge must review the magistrate
19    judge’s findings and recommendations de novo if objection is made, but not otherwise.”).
20                                             ANALYSIS
21          As of the date of this Order, the Court has received no objections to Magistrate Judge
22    Schopler’s R&R. (See R&R at 5 (ordering that any objections be filed no later than
23    September 8, 2021).) Having reviewed the R&R, the Court finds that it is thorough, well-
24    reasoned, and contains no clear error. Further, the Court agrees that remanding this action
25    for further administrative proceedings is appropriate because additional proceedings could
26    remedy the defects in the Administrative Law Judge’s decision and enhance the
27    administrative record. (See id. at 4–5.) The Court therefore ADOPTS Magistrate Judge
28    Schopler’s R&R in its entirety.

                                                     2
                                                                                  19-CV-2288 TWR (AGS)
     Case 3:19-cv-02288-TWR-AGS Document 33 Filed 09/16/21 PageID.2055 Page 3 of 3



 1                                    CONCLUSION
 2          In light of the foregoing, the Court ADOPTS Magistrate Judge Schopler’s R&R
 3    (ECF No. 32), GRANTS Plaintiff’s Motion for Summary Judgment (ECF No. 27),
 4    REVERSES the decision of the Commissioner, and REMANDS this matter for further
 5    administrative action.
 6          IT IS SO ORDERED.
 7
 8    Dated: September 15, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
                                                                      19-CV-2288 TWR (AGS)
